Case 1:19-cv-04526-CBA-SMG Document 23 Filed 09/03/20 Page 1 of 2 PageID #: 118




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
 JOAQUIN MARTINEZ, on behalf of himself
 and others similarly situated,

                           Plaintiff,
                                                               NOT FOR PUBLICATION
         -against-                                             MEMORANDUM & ORDER
                                                               19-CV-4526 (CBA) (SMG)

  NEW 168 SUPERMARKET LLC, DAVID
  ZHENG, and CHANG LING,

                            Defendants.
 ------------------------------------------------------x
 AMON, United States District Judge:

         Plaintiff Joaquin Martinez brought an action against New 168 Supermarket, David Zheng,

 and Chang Ling (collectively, “Defendants”) on August 6, 2019 (ECF Docket Entry (“D.E.”) # 1

 (“Complaint”)) alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and

 the New York Labor Law. He sought monetary relief for unpaid minimum and overtime wages,

 spread-of-hours pay, statutory damages, liquidated damages, pre- and post-judgment interest, and

 attorney’s fees.

         Defendants failed to answer the Compliant or otherwise appear.             Upon Plaintiff’s

 application, and, considering Defendants’ failure to appear in or otherwise defend this action, the

 Clerk of the Court noted Defendants’ default. (D.E. # 10.) Plaintiff then moved for entry of a

 default judgment against Defendants. (D.E # 12.) I referred that motion to the Honorable Steven

 M. Gold for report and recommendation (“R&R”). (D.E. dated 02/26/20.)

         Magistrate Judge Gold issued a thorough and well-reasoned R&R recommending that the

 Court: (1) grant plaintiff’s motion for a default judgment against Defendants, jointly and severally;



                                                           1
Case 1:19-cv-04526-CBA-SMG Document 23 Filed 09/03/20 Page 2 of 2 PageID #: 119




 (2) award Plaintiff damages totaling $73,008.96, consisting of $8,544.80 in unpaid minimum

 wages, $18,984.68 in unpaid overtime compensation, $3,975 in spread-of-hours compensation,

 $10,000 in statutory damages, and $31,504.48 in liquidated damages; (3) award Plaintiff pre-

 judgment interest on $31,504.48 of that amount at the rate of 9% per year from January 8, 2019,

 until the date final judgment is entered; (4) award Plaintiff post-judgment interest at the statutorily

 prescribed rate from the date judgment is entered until the judgment is paid; and (5) award Plaintiff

 $9,571.50 in attorney’s fees and $632.50 in costs. (D.E. # 18.)

        No party has objected to the R&R, and the time for doing so has passed. When deciding

 whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept

 those portions of the R&R to which no timely objection has been made, “a district court need only

 satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

 L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).

        I have reviewed the record and, finding no clear error, I adopt the R&R as the opinion of

 the Court. Accordingly, I grant Plaintiff’s motion for default judgment.

        SO ORDERED.


 Dated: September 3, 2020
        Brooklyn, New York                              /s/ Carol Bagley Amon
                                                        Carol Bagley Amon
                                                        United States District Judge




                                                   2
